Citation Nr: 1424120	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO. 08-29 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left hip disability, variously diagnosed as degenerative joint disease (DJD), mild chronic predominant sensory axonal polyneuropathy, paraesthesia of the left lateral femoral cutaneous nerve, meralgia paresthetica, and lateral femoral nerve entrapment.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to August 1971 with subsequent service in the Army Reserve, to include active duty for training (ACDUTRA) from February 14, 1998 to March 14, 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) in July 2012.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board finds that further development is necessary prior to adjudication of the Veteran's claim.

At his July 2012 hearing before the undersigned VLJ, the Veteran testified that he had received treatment at the VA outpatient clinic in Rome, Georgia since 2005.  These records have not been associated with the claims file and the record is negative for any attempts to obtain them.  As such, remand is necessary to request and associate any available records from the Rome, GA facility.  See 38 C.F.R. § 3.159(c).

Additionally, the Veteran was provided with VCAA notice in January 2006.  This notice did not conform with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as it did not notify the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  Therefore, on remand, proper notice should be provided to the Veteran to cure this deficiency.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a new VCAA letter notifying him of the regulations pertinent to the establishment of an effective date and disability rating.

2. Obtain any outstanding VA treatment records from the Tennessee Valley Healthcare System, Alvin C. York Campus, in Murfreesboro, Tennessee as well as the Chattanooga Outpatient Clinic in Chattanooga, Tennessee, dated from January 2007 to the present.  Additionally, request and obtain any outstanding VA treatment records from the Atlanta VAMC to include the Rome outpatient clinic from 2005 to the present.  All attempts to obtain these records should be documented.

3. After the above development has been completed readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for further appellate review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



